DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a first metal layer surrounding a first portion of the pellet; a second metal layer surrounding a second portion of the pellet, wherein the first and second metal layers are configured proximate to one another about a perimeter of the pellet, wherein the pellet is exposed at the perimeter” and “a metal container thermally and electrically bonded to the pellet” recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  Examiner notes that while several different metallic layers are shown it is unclear which one corresponds to the first and second as instantly claimed, since the same element seems to have two different names in the specification and claims. Furthermore, it is unclear what is considered the first and second portion of the pellet since the portions and the first/second metal layers are not labeled in the specification with relation to the drawings. In addition, claim 9 recites “the first metal film and the pellet comprise beveled edges proximate to the perimeter of the pellet to electrically isolate the first and the second metal layers from one another.”
The drawings do not show a first metal film with a beveled edge, in combination with a pellet with a beveled edge, a second metal film being electrical isolated from the 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (US 2008/0023057 A1) in view of Gruenwald (US 2018/0204995 A1).
Regarding claims 1, 3, 4, and 8, Nakajima (See Fig. 1 and 2 [0042]) a pellet comprising a semiconductor material (4 or 3); a first metal layer (2 [0042][0046]) surrounding a first portion of the pellet; a second metal layer (2 [0042][0046]) surrounding a second portion of the pellet, wherein the first and second metal layers are configured proximate to one another about a perimeter of the pellet, wherein the pellet is exposed at the perimeter,; and a metal container thermally and electrically bonded to the pellet.
Nakajima discloses an electrode thermally and electrically bonded to the pellet, but does not disclose a metal container thermally and electrically bonded to the pellet
Gruenwald discloses electrodes can have a shape where they are able to contain objects (see 9, Fig. 1[0061] [0065][0066]).
It would have been obvious to one of ordinary skill in the art at the time of filing to replace the electrodes of Nakajima with the electrodes of Gruenwald because they have superior heat exchange properties.
Regarding the limitation “wherein the perimeter is configured at a sidewall height about the pellet to provide a non-linear effect on a power output of the thermoelectric device by modifying an isotherm surface curvature within the pellet” Nakajima notes that this type of structure alleviates thermal stress ([0019][0056]) and further discloses the same structure as instantly claimed with regards to the perimeter and metal layers surrounding the portion of the pellet. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions such as that recited above are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Regarding claim 2, modified Nakajima discloses all of the claim limitations as set forth above.
Regarding the limitation “the isotherm surface curvature within the pellet is operable to increase an effective surface area of a thermoelectric effect within a volume of the pellet via heat injection through the sidewalls” Nakajima notes that this type of structure alleviates thermal stress ([0019][0056]) and further discloses the same structure as instantly claimed with regards to the perimeter and metal layers surrounding the portion of the pellet. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions such as that recited above are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claims 5 and 7, modified Nakajima discloses all of the claim limitations as set forth above.
.
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (US 2008/0023057 A1) in view of Gruenwald (US 2018/0204995 A1) as applied to claims 1-5 and 7-8 above and in further view of  Sadoka (US 2012/0097206 A1).
	Regarding claims 5 and 6, modified Nakajima discloses all of the claim limitations as set forth above.
	In addition, Nakajima discloses that alternate shapes of the metal cap can be used (see [0048]) dependent on the shape of the thermoelectric element.
	Sadoka discloses a thermoelectric pellet (31 or 32) which have a cuboid shape ([0061], see Fig. 9, top down view and side view).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the thermoelectric element and second metal layer of Nakajima so that they are cuboids as disclosed by Sadoka because Nakajima discloses it is obvious to do so.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (US 2008/0023057 A1) in view of Gruenwald (US 2018/0204995 A1) as applied to claims 1-5 and 7-8 above and in further view of  Nishimura (JP2000-349352, Machine Translation).
Regarding claim 9, modified Nakajima discloses all of the claim limitations as set forth above.

Nishimura discloses that that a thermoelectric element (1) can have beveled edges (see Figs. 1 and 2) and the adjacent metal layer also has beveled edge to complete surround the thermoelectric element and provides a complementary shape to adjoin to the metal electrode (4) [0014]-[0015] and that having these types of shapes enhances performance ([0015]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the shape of the thermoelectric element and the first metal layer so that they are beveled as disclosed by Nishimura because Nakajima discloses that alternate shapes for thermoelectric elements and metal layers can vary and furthermore because Nishimura discloses these shapes can enhance performance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180.  The examiner can normally be reached on Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726